                                                                        Case 2:21-cv-00555-JJT Document 1 Filed 03/31/21 Page 1 of 10



                                                                 1   Brett W. Johnson (#021527)
                                                                     Ian R. Joyce (#035806)
                                                                 2   SNELL & WILMER L.L.P.
                                                                     One Arizona Center
                                                                 3   400 E. Van Buren, Suite 1900
                                                                     Telephone: 602.382.6000
                                                                 4   Email: bwjohnson@swlaw.com
                                                                 5          ijoyce@swlaw.com

                                                                 6   Ian Shelton (pro hac vice forthcoming)
                                                                     EVERSHEDS SUTHERLAND (US) LLP
                                                                 7   600 Congress Ave, Suite 2000
                                                                     Austin, TX 78701
                                                                 8   Telephone: 512.721.2714
                                                                     Email: ianshelton@eversheds-sutherland.com
                                                                 9
                                                                     Attorneys for Plaintiff Nexo Capital Inc.
                                                                10
                                                                11
                                                                                             IN THE UNITED STATES DISTRICT COURT
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
                                                                                                      FOR THE DISTRICT OF ARIZONA
Snell & Wilmer




                                                                13
                      Phoenix, Arizona 85004-2202
                             LAW OFFICES




                                                                14
                              602.382.6000




                                                                     Nexo Capital Inc.,
                                   L.L.P.




                                                                15                                                    No.
                                                                                         Plaintiff,
                                                                16                                                    COMPLAINT AND JURY TRIAL
                                                                            v.                                        DEMAND
                                                                17   Lance Johansen,                                  Assigned to:
                                                                18                       Defendant.
                                                                19
                                                                20
                                                                21
                                                                22                                           COMPLAINT
                                                                23          Plaintiff Nexo Capital Inc. (“Nexo”), by and through counsel, alleges against
                                                                24   Defendant Lance Johansen as follows:
                                                                25                                             PARTIES
                                                                26          1.     Plaintiff Nexo is a Cayman Islands corporation with its principal place of
                                                                27   business in the United Kingdom. Nexo is a trusted lending institution in the digital
                                                                28   finance industry.
                                                                        Case 2:21-cv-00555-JJT Document 1 Filed 03/31/21 Page 2 of 10



                                                                 1           2.    Defendant Lance Johansen is an individual resident and citizen of Arizona.
                                                                 2                                 JURISDICTION AND VENUE
                                                                 3           3.     This court has subject matter jurisdiction based on diversity of citizenship
                                                                 4   under 28 U.S.C. § 1332.
                                                                 5           4.     Mr. Johansen is an individual resident and citizen of Arizona. Nexo is a
                                                                 6   Cayman Islands corporation with its principal place of business in the United Kingdom.
                                                                 7   Consequently, Nexo is not a citizen of Arizona. The amount of controversy, including the
                                                                 8   amount Nexo has been damaged by Mr. Johansen’s false and defamatory statements,
                                                                 9   exceeds $75,000.
                                                                10           5.    Venue is appropriate under 28 U.S.C. § 1391(b)(1) and (2), as Mr. Johansen
                                                                11   resides in this district and a substantial part of the events giving rise to this claim occurred
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   here.
Snell & Wilmer




                                                                13                                  FACTUAL ALLEGATIONS
                      Phoenix, Arizona 85004-2202
                             LAW OFFICES




                                                                14           6.    Mr. Johansen began publishing false and defamatory statements against
                              602.382.6000
                                   L.L.P.




                                                                15   Nexo in early 2021.
                                                                16           7.    These defamatory statements were posted on at least one online review
                                                                17   platform, Trustpilot.com, which is available to and accessible by the public over the
                                                                18   Internet. On information and belief, current and potential Nexo customers regularly view
                                                                19   the reviews of Trustpilot when making decisions whether to start a business relationship
                                                                20   with Nexo, whether to continue doing business with Nexo, and whether to do additional
                                                                21   business with Nexo.
                                                                22           8.    Mr. Johansen’s defamatory statements include (but are not limited to) the
                                                                23   following (all of which are reproduced as written):
                                                                24           January 10, 2021: “Nexo ruined 10,000 plus lives by removing clients
                                                                             ability to repay their loan. Said they will liquidate a small payment but
                                                                25           then liquidated entire accounts instead of freezing the asset. Then they
                                                                             changed their terms and conditions to say we can do whatever we want to
                                                                26           do without notifying the customer. Then tried to say they didn’t change
                                                                             the terms but we have screenshots. Then now are trying to offer us a
                                                                27           solution because they know we are about to sue them into bankruptcy
                                                                             that’s why tons of employees are quitting right now. And the cherry on
                                                                28           top is they are 99% going to steal our spark tokens too. Hitler looks like

                                                                                                                  -2-
                                                                     Case 2:21-cv-00555-JJT Document 1 Filed 03/31/21 Page 3 of 10



                                                                 1      an Angel compared to Nexo. They are hiring bots to write good reviews
                                                                        because they are getting demolished online.”
                                                                 2
                                                                        January 17, 2021: “Nexo is a scam and has been a scam for 2 years. A
                                                                 3      year ago they liquidated most of their customers entire accounts. Now
                                                                        they removed the ability to repay XRP loans right before it crashed and
                                                                 4      sold their entire accounts at rock bottom to themselves! They advertise as
                                                                        a risk free non margin platform that will take small payments but instead
                                                                 5      are ran big a an ex felon! Also they are keeping 85% of the FXRP with no
                                                                        notice!!!!! Stay away!!!!!”
                                                                 6
                                                                        January 21, 2021: “This company has broken so many homes and
                                                                 7      families by not notifying their clients that they were going to trap
                                                                        them from their ability to repay their XRP collateral loan right before
                                                                 8      the crash. This caused hundreds of people to loose their life savings
                                                                        and sadly some have even committed suicide. How did they respond?
                                                                 9      By saying their terms allow them to do that and if we write a bad
                                                                        review they have sent lawyers to send cease and desist emails to
                                                                10      threaten us. JUST WOW!! LAWUIT INCOMING!!”
                                                                11      January 31, 2021: “This platform is a complete fraud!! They are
                                                                        posting fake bot accounts to raise their reviews and also robbed all
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12      XRP owners blind. Lawsuits pending!!!”
Snell & Wilmer




                                                                13      February 19, 2021: “Scam beware!!! They consistently remove your
                      Phoenix, Arizona 85004-2202




                                                                        ability to repay the collateralized loan, forcing people to loose ALL
                             LAW OFFICES




                                                                14      their hard Warner money where a coin is going down. How
                              602.382.6000
                                   L.L.P.




                                                                        convenient for Nexo they then sell your XRP back to themselves are
                                                                15      a super premium discount. They have done this 6 different times over
                                                                        a year with 4 separate excuses. They are cute Roy getting sued by 4
                                                                16      separate lawyers and have been posting fake reviews and getting new
                                                                        Trustpilot accounts to hide the evidence.”
                                                                17
                                                                        March 3, 2021: “Nexo recently sent me 2 cease and desist letters
                                                                18      because I am speaking the truth about their criminal enterprise they
                                                                        are running. Just read through the reviews at all the customers that
                                                                19      had XRP collateralized loans and conveniently had their ability to
                                                                        repay that loan in XRP. They are literally trying to say because they
                                                                20      changed their terms and agreements to say they can basically
                                                                        whatever they want that they are good. They do NOT care about their
                                                                21      customers and will do whatever it takes to cover their tracks . . . .
                                                                        DO NOT TRUST THIS COMPNAY THAT RUINS LIVES AND
                                                                22      THEN TRIES TO HIDE BEHIND FINE PRINT AND THREATEN
                                                                        WITH LETTERS!”
                                                                23
                                                                        March 11, 2021: “Run for the hills!!! If you want a company that
                                                                24      randomly changes their terms and agreements and randomly disables
                                                                        your ability to repay collateralized loans trapping you in a doomsday
                                                                25      scenario where they can literally liquidate you at will of a stock tanks
                                                                        then this is the scam for you!!”
                                                                26
                                                                        March 18, 2021: “Run for the hills!!!! If you want an exchange that
                                                                27      removes your ability to repay your collateralized loan until it crashes
                                                                        and they steal it all then this is exchange is for you. Be ok related to
                                                                28      loose everything you own if you do a collateralized loan with them.”

                                                                                                           -3-
                                                                        Case 2:21-cv-00555-JJT Document 1 Filed 03/31/21 Page 4 of 10



                                                                 1          March 20, 2021: “Entire org should be in jail for life! Run for the
                                                                            hills!!! They are full of BS. They removed so many users ability to
                                                                 2          repay their XRP collateralized loan which resulted in billions of
                                                                            dollars lost. The lawsuit came out that only Ripple and Brad G can
                                                                 3          be sued for illegally selling a security so Nexo criminally removed
                                                                            the XRP and is now in extremely hot water. I just hope they don’t go
                                                                 4          belly up before our spark is distributed.”
                                                                 5          March 29, 2021: “Absolute worst company of any company out there
                                                                            with the shadiest characters you can drum up. . . Thousands and
                                                                 6          thousands of people unhappy with Nexo removing their ability to
                                                                            replay collateralized loan and then they attacked their customers
                                                                 7          after ripping them off with cease and desist letters for speaking the
                                                                            truth. Truly pathetic and spineless cowards.”
                                                                 8
                                                                 9          9.     Nexo never said it would “liquidate a small payment but then liquidated
                                                                10   entire accounts instead of freezing the asset.” Nexo Crypto Credits General Terms and
                                                                11   Conditions are, and have been, consistently clear on what triggers liquidations (also
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   known as margin calls). Nexo has not “randomly” changed its Terms and Conditions to
Snell & Wilmer




                                                                13
                      Phoenix, Arizona 85004-2202




                                                                     allow it to do “whatever [it] want[s];” but rather it has been very clear on what happens
                             LAW OFFICES




                                                                14
                              602.382.6000




                                                                     should a customer fail to maintain the required Loan-to-Value ratio. In addition, Nexo
                                   L.L.P.




                                                                15   was not and is not posting fake reviews or fake bot accounts. Nexo is not run by an ex-
                                                                16   felon and has never “attacked” its customers. Nor is Nexo involved in any criminal
                                                                17   activity. All of Mr. Johansen’s statements are false and defamatory.
                                                                18          10.    Mr. Johansen’s statements accusing Nexo of “not notifying their clients that
                                                                19   they were going to trap them from their ability to repay their XRP collateral loan” and
                                                                20   “rob[bing] all XRP owners blind” are false and defamatory. Because of the court
                                                                21   proceedings launched against Ripple Labs Inc. by the United States Securities and
                                                                22   Exchange Commission, Nexo temporarily suspended repayments of Nexo crypto credits
                                                                23   with XRP, as well as exchange services related to the XRP token. This action, taken in
                                                                24   light of events beyond Nexo’s control, is permissible and consistent with the Nexo Crypto
                                                                25   Credits General Terms and Conditions.
                                                                26          11.    Nexo has not caused its customers to commit “suicide.” Mr. Johansen’s
                                                                27   statement is false and defamatory.
                                                                28

                                                                                                                -4-
                                                                        Case 2:21-cv-00555-JJT Document 1 Filed 03/31/21 Page 5 of 10



                                                                 1          12.    There were no “lawsuits pending” against Nexo related to Mr. Johansen’s
                                                                 2   false allegations when he made those allegations. Mr. Johansen’s statement is false and
                                                                 3   defamatory.
                                                                 4          13.    The Nexo platform is not a “fraud” and is not a “criminal enterprise.” Mr.
                                                                 5   Johansen’s statement is false and defamatory.
                                                                 6          14.    Nexo has sent two cease and desist letters to Mr. Johansen, explaining the
                                                                 7   circumstances of the events to which Mr. Johansen alluded, asking that he cease and desist
                                                                 8   from making further defamatory statements, and requesting that he delete the statements
                                                                 9   he had already published.
                                                                10          15.    Mr. Johansen refused to do so. In fact, after receiving these letters, Mr.
                                                                11   Johansen published further comments:
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12          February 26: “We have a discord of thousands of people that are finding
                                                                            lawyers to take down Nexo for ‘illegal’ activity. They are sending us cease
Snell & Wilmer




                                                                13
                      Phoenix, Arizona 85004-2202




                                                                            and desist letters after F’ng all of us and ruining all of our lives. Justice
                                                                            will be sooo sweet!!!!”
                             LAW OFFICES




                                                                14
                              602.382.6000
                                   L.L.P.




                                                                15          16.    Nexo has not engaged in “illegal” activity. Mr. Johansen’s statement is false
                                                                16   and defamatory.
                                                                17          17.    One of Mr. Johansen’s false and defamatory comments is his statement that
                                                                18   Nexo hired bots or individuals to post false positive reviews about Nexo. Showing his
                                                                19   animus and malice, Nexo discovered that Mr. Johansen is actually conspiring in the same
                                                                20   type of wrongful conduct that he accuses Nexo of doing—hiring bots or individuals to
                                                                21   post false negative reviews about Nexo. In particular, Mr. Johansen is a member of a
                                                                22   “Discord” group discussing the purchase and posting of additional false and defamatory
                                                                23   reviews about Nexo on TrustPilot and other public online forums and review sources. For
                                                                24   example, one message in the “Discord” group states: “Alright I’ve got a pretty solid offer
                                                                25   for 45 reviews @ $2/review – we get access to the gmail accounts to delete the reviews if
                                                                26   we need to.. $45 up front, $45 at the end.. 45 reviews in 3 days on TrustPilot.. I told him
                                                                27   I’d let the group know. If it were up to me, we’d do 1000 in 1 day.”
                                                                28

                                                                                                                 -5-
                                                                        Case 2:21-cv-00555-JJT Document 1 Filed 03/31/21 Page 6 of 10



                                                                 1           18.   Mr. Johansen’s messages in the “Discord” group reveal his complicity in the
                                                                 2   effort to publish fake reviews, and his intent and malice in publishing knowingly
                                                                 3   defamatory statements. On January 15, 2021, Mr. Johansen messaged the “Discord”
                                                                 4   group: “Nexo bad reviews on trustpilot went from 2% bad reviews to 3% let’s keep
                                                                 5   crushing them into oblivion.” Two days later, Mr. Johansen messaged, “We need to tank
                                                                 6   every review site and blast YouTube and Twitter nonstop[.]”
                                                                 7           19.   When Nexo began reaching out to Mr. Johansen to attempt to halt the
                                                                 8   defamation, Mr. Johansen messaged on the “Discord” group, “I got a cease and desist
                                                                 9   letter to stop posting defamatory stuff etc . . . I literally told them to suck it and then went
                                                                10   and posted another review . . . I’m going to write twice as many now[.]”
                                                                11           20.   When Nexo sent a second cease and desist letter, Mr. Johansen reacted
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   much the same in his messages to the “Discord” group: “Got another cease and desist
Snell & Wilmer




                                                                13   letter lmao. I said kindly go fuck yourself because we are suing you into oblivion . . . I
                      Phoenix, Arizona 85004-2202
                             LAW OFFICES




                                                                14   hope I see one of them in person it won’t be pretty and I’ll probably be in jail for life . . .
                              602.382.6000
                                   L.L.P.




                                                                15   I’m posting twice a day now until either they sue me or something happens[.]”
                                                                16                                   COUNT 1: DEFAMATION
                                                                17           21.   Nexo incorporates by reference the paragraphs set forth above as if each
                                                                18   were separately restated herein.
                                                                19           22.   Mr. Johansen made false statements concerning Nexo. These statements
                                                                20   usually referred to Nexo by name or were attached to past posts that referred to Nexo by
                                                                21   name.
                                                                22           23.   These statements are provably false, bring Nexo into disrepute, contempt, or
                                                                23   ridicule. They include, without limitation, (1) accusing Nexo of engaging in criminal or
                                                                24   illegal activity against its customers, (2) accusing Nexo of engaging in fraud against its
                                                                25   customers, (3) accusing Nexo of hiring bots to post false positive reviews, (4) accusing
                                                                26   Nexo of “rob[bing] all XRP owners blind,” and (5) stating that Nexo is run by an ex-felon.
                                                                27
                                                                28

                                                                                                                  -6-
                                                                        Case 2:21-cv-00555-JJT Document 1 Filed 03/31/21 Page 7 of 10



                                                                 1          24.    Mr. Johansen’s statements, on their face and without the aid of any extrinsic
                                                                 2   matter, bring Nexo into disrepute, contempt, or ridicule and impeach Nexo’s honesty,
                                                                 3   integrity, virtue, and reputation.
                                                                 4          25.    Mr. Johansen knew that his statements were false when he made them.
                                                                 5          26.    Alternatively, Mr. Johansen acted in reckless disregard concerning the truth
                                                                 6   of his statements.
                                                                 7          27.    Alternatively, Mr. Johansen acted negligently by failing to ascertain the
                                                                 8   falsity of his statements.
                                                                 9          28.    Mr. Johansen’s statements damaged Nexo and impaired its reputation.
                                                                10                        COUNT 2: COMMERCIAL DISPARAGEMENT
                                                                11          29.    Nexo incorporates by reference the paragraphs set forth above as if each
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   were separately restated herein.
Snell & Wilmer




                                                                13          30.    Mr. Johansen made statements about Nexo that were false, intentional, and
                      Phoenix, Arizona 85004-2202
                             LAW OFFICES




                                                                14   derogatory.
                              602.382.6000
                                   L.L.P.




                                                                15          31.    Mr. Johansen intended to cause financial harm to Nexo. This intent can
                                                                16   clearly be seen in his statement that potential Nexo clients should “run for the hills.”
                                                                17   These statements are provably false, bring Nexo into disrepute, contempt, or ridicule.
                                                                18   They include, without limitation, (1) accusing Nexo of engaging in criminal or illegal
                                                                19   activity against its customers, (2) accusing Nexo of engaging in fraud against its
                                                                20   customers, (3) accusing Nexo of hiring bots to post false positive reviews, (4) accusing
                                                                21   Nexo of “rob[bing] all XRP owners blind,” and (5) stating that Nexo is run by an ex-felon.
                                                                22          32.    Mr. Johansen knew his statements were false and/or acted with reckless
                                                                23   disregard as to the truth and falsity of the statements. Mr. Johansen acted improperly and
                                                                24   without privilege and knew or should have known that the statements would likely cause
                                                                25   Nexo harm. Thus, Mr. Johansen acted with malice.
                                                                26          33.    Mr. Johansen’s statements caused Nexo financial harm.
                                                                27
                                                                28

                                                                                                                 -7-
                                                                        Case 2:21-cv-00555-JJT Document 1 Filed 03/31/21 Page 8 of 10



                                                                 1        COUNT 3: TORTIOUS INTERFERENCE WITH CONTRACTUAL
                                                                 2                                        RELATIONS
                                                                 3           34.   Nexo had valid contractual and business relationships with its current clients
                                                                 4   and customers.
                                                                 5           35.   Mr. Johansen, by posting false reviews on Trustpilot and other online
                                                                 6   platforms, intentionally interfered with these relationships.
                                                                 7           36.   Mr. Johansen’s statements damaged Nexo by dissuading current customers
                                                                 8   from maintaining their existing business relationship with Nexo or from engaging in new
                                                                 9   or additional business transactions with Nexo.
                                                                10           37.   Mr. Johansen was motivated by a desire to hurt Nexo’s business, as shown
                                                                11   in his messages in “Discord.” His statements directly caused damage to Nexo’s reputation
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   and business by discouraging current clients from maintaining their existing business
Snell & Wilmer




                                                                13   relationship with Nexo or from engaging in new or additional business transactions with
                      Phoenix, Arizona 85004-2202
                             LAW OFFICES




                                                                14   Nexo.
                              602.382.6000
                                   L.L.P.




                                                                15           38.   Mr. Johansen is not in competition with Nexo. Mr. Johansen has no
                                                                16   legitimate economic motive to make these statements. His only motive was to damage
                                                                17   Nexo’s business and reputation.
                                                                18           39.   Mr. Johansen’s actions were improper. Mr. Johansen’s conduct does not
                                                                19   merit protection as it furthers no valid social interest.
                                                                20            COUNT FOUR: TORTIOUS INTERFERENCE WITH BUSINESS
                                                                21                                          EXPECTANCY
                                                                22           40.   Nexo had valid business expectancies with future customers—a discrete
                                                                23   class of potential borrowers who wish to engage in collateralized loan transactions with
                                                                24   Nexo.
                                                                25           41.   Mr. Johansen, by posting false reviews on Trustpilot and other online
                                                                26   platforms, intentionally interfered with these expectancies.
                                                                27           42.   Mr. Johansen’s statements caused damage to Nexo by dissuading potential
                                                                28   future customers from doing business with Nexo.

                                                                                                                  -8-
                                                                        Case 2:21-cv-00555-JJT Document 1 Filed 03/31/21 Page 9 of 10



                                                                 1          43.    Mr. Johansen was motivated by a desire to hurt Nexo’s business, as shown
                                                                 2   in his messages in “Discord.” His statements directly caused damage to Nexo’s reputation
                                                                 3   and business by dissuading future clients from doing business with Nexo.
                                                                 4          44.    Mr. Johansen is not in competition with Nexo. Mr. Johansen has no
                                                                 5   legitimate economic motive to make these statements. His only motive was to damage
                                                                 6   Nexo’s business and reputation.
                                                                 7          45.    Mr. Johansen’s actions were improper. Mr. Johansen’s conduct does not
                                                                 8   merit protection as it furthers no valid social interest.
                                                                 9                                              RELIEF
                                                                10          WHEREFORE, Nexo prays for judgment against Mr. Johansen as follows:
                                                                11          a.     For an injunctive relief requiring that Mr. Johansen cease publishing false
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   and defamatory statements about Nexo and to retract and/or delete his prior false and
Snell & Wilmer




                                                                13   defamatory statements;
                      Phoenix, Arizona 85004-2202
                             LAW OFFICES




                                                                14          b.     For general damages to be proven at trial;
                              602.382.6000
                                   L.L.P.




                                                                15          c.     For special damages to be proven at trial;
                                                                16          d.     For punitive damages sufficient to punish and deter Mr. Johansen;
                                                                17          e.     For attorneys’ fees; and
                                                                18          f.     For such other and further relief that the court deems just and proper.
                                                                19
                                                                20                                     JURY TRIAL DEMAND
                                                                21          Plaintiff demands a jury trial on all issues so triable.
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                                  -9-
                                                                     Case 2:21-cv-00555-JJT Document 1 Filed 03/31/21 Page 10 of 10



                                                                 1      DATED this 31st day of March, 2021.
                                                                 2                                                SNELL & WILMER L.L.P.
                                                                 3
                                                                 4                                            By: /s/ Brett W. Jonson
                                                                                                                  Brett W. Johnson
                                                                 5                                                Ian R. Joyce
                                                                                                                  One Arizona Center
                                                                 6                                                400 E. Van Buren, Suite 1900
                                                                                                                  Phoenix, Arizona 85004-2202
                                                                 7
                                                                                                                  EVERSHEDS SUTHERLAND (US)
                                                                 8
                                                                                                                  L.L.P.
                                                                 9
                                                                                                                  Ian Shelton (pro hac vice forthcoming)
                                                                10                                                600 Congress Ave, Suite 2000
                                                                                                                  Austin, TX 78701
                                                                11
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12                                              Attorneys for Plaintiff Nexo Capital Inc.
Snell & Wilmer




                                                                13
                      Phoenix, Arizona 85004-2202
                             LAW OFFICES




                                                                14
                              602.382.6000
                                   L.L.P.




                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                       - 10 -
